Citation Nr: 1641973	
Decision Date: 11/01/16    Archive Date: 11/18/16

DOCKET NO.  10-19 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for residuals a right wrist fracture.

2.  Entitlement to service connection for residuals of a right wrist fracture.

3.  Entitlement to an increased rating in excess of 20 percent for limited flexion of epicondylitis of the right elbow.

4.  Entitlement to an initial compensable rating for limited extension of epicondylitis of the right elbow.

5.  Entitlement to an increased rating in excess of 10 percent for joint disease of the left knee as a residual of fracture.

6.  Entitlement to an initial compensable rating for limited extension of left knee degenerative joint disease.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1983 to August 2001.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

During the pendency of the appeal, a February 2016 rating decision increased the Veteran's disability rating for limited flexion of epicondylitis of the right elbow to 20 percent.  As the maximum benefit was not granted, the issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  The February 2016 rating decision also granted separate noncompensable evaluations for limited extension of epicondylitis of the right elbow and limited extension of left knee degenerative joint disease.  The Veteran indicated that he disagreed with the newly assigned rating for his left knee disability in a February 2016 notice of disagreement.  Furthermore, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating, the AOJ and Board are required to consider entitlement to all available ratings for the disability.  See id.  Therefore, the issues of entitlement to an initial compensable rating for limited extension of epicondylitis of the right elbow and limited extension of left knee degenerative joint disease remain in appellate status.

The August 2008 rating decision also declined to reopen the previously denied claim of entitlement to service connection for hypertension.  The Veteran then included this issue in his September 2008 notice of disagreement.  However, a March 2010 Decision Review Officer (DRO) decision subsequently granted entitlement to service connection for hypertension.  The grant of service connection for this disability constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record contains no indication that the Veteran has disagreed with the initial rating or effective date assigned; thus, those matters are not in appellate status.  See id., (holding that a separate notice of disagreement must be filed to initiate appellate review of downstream elements such as the disability rating or effective date assigned).

In addition, the record shows that the Veteran was scheduled for a June 2016 Central Office hearing before the Board.  Although an April 2016 letter notified the Veteran of the hearing, he did not attend.  Consequently, the Veteran's request for a hearing is deemed to be withdrawn.  See 38 C.F.R. § 20.704(d).

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.  The Board notes that the Veteran submitted a February 2016 private treatment record after the February 2016 supplemental statement of the case.  However, this record relates to the Veteran's left knee disability.  As the Veteran's increased rating claims for his left knee disability are being remanded, the AOJ will have an opportunity to review this record on remand.

The issues of entitlement to an increased rating in excess of 20 percent for limited flexion of epicondylitis of the right elbow; entitlement to an initial compensable rating for limited extension of epicondylitis of the right elbow; entitlement to an increased rating in excess of 10 percent for joint disease of the left knee as a residual of fracture; and entitlement to an initial compensable rating for limited extension of left knee degenerative joint disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a March 2002 rating decision, the RO denied the Veteran's service connection claim for residuals of a right wrist fracture.  The Veteran was informed of that decision and his appellate rights, but he did not appeal or submit new and material evidence within one year.

2.  The evidence received since the March 2002 rating decision relates to unestablished facts and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The March 2002 rating decision that denied the Veteran's claim of entitlement to service connection for residuals of a right wrist fracture is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 3.156 (2015). 

2.  Evidence received since the March 2002 rating decision is new and material, and the claim of entitlement to service connection for residuals of right wrist fracture is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Analysis

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2015).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.

The Veteran's service connection claim for residuals of a right wrist fracture was previously denied in a March 2002 rating decision due to a lack of evidence of a current disability.  The Veteran was informed of this decision and his appellate rights in a March 2002 letter.  The Veteran did not appeal or submit new and material evidence within one year of that decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Therefore, the March 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

At the time of the March 2002 rating decision, the evidence of record included the Veteran's statements, his service treatment records, and a February 2002 VA examination.  During the February 2002 VA examination, the Veteran reported that he broke his wrist in March 1994 and still experienced right wrist pain.  The impression from an associated right wrist x-ray was negative.  In addition, the examiner stated that there was no pathology to render a diagnosis for a right wrist disorder.

The evidence received after the March 2002 rating decision includes the Veteran's statements, a January 2016 VA examination, private treatment records dated from March 2007 to February 2016, and VA treatment records dated from October 2002 to July 2007.
  
The Board also notes that a military personnel record was received after the March 2002 rating decision.  However, this record only provides administrative information related to the Veteran's separation from active service.  Thus, these records are not relevant to the Veteran's service connection claim for residuals of right wrist fracture.  Consequently, the Board finds that the provisions of 38 C.F.R. § 3.156(c) do not apply to the facts of this case and the Veteran's claim should not be reconsidered on this basis.

A review of the January 2016 VA examination report shows that the Veteran received a diagnosis for right wrist strain.  The examination report is new as it was not previously of record.  This evidence is also presumed to be credible.  Justus, 3 Vet. App. at 513.  In addition, this evidence is material as it indicates that the Veteran has a current residual of a right wrist fracture.  As the Board finds that new and material evidence has been submitted, the claim is reopened.  However, as will be explained below, the Board finds that further development is necessary before it can address the merits of the claim.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection residuals of a right wrist fracture is reopened, and to this extent only, the appeal is granted.


REMAND

As discussed above, the Veteran was provided with a VA examination in connection with his service connection claim for residuals of a right wrist fracture in January 2016.  The VA examiner provided a negative nexus opinion.  In the rationale, the examiner noted that the Veteran fractured his wrist during active service, and he reported having wrist problems for the past six years.  The examiner then stated that the Veteran's current right wrist disorder was not related to his healed fracture from 1994.  However, the examiner did not provide any explanation to support this conclusion.  Thus, the Board finds that a remand is needed to obtain a VA medical opinion that adequately addresses the etiology of the Veteran's diagnosed right wrist strain.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Regarding the Veteran's increased rating claim for his epicondylitis of the right elbow, the record reflects that a VA examination related to this disability was conducted in September 2015.  Both initial and repetitive use testing of the Veteran's range of motion were performed.  Although the examiner assessed whether there was evidence of pain with weight-bearing, the examiner did not indicate whether pain was present in active or passive motion.  In addition, range of motion measurements for the Veteran's left elbow were not provided.  38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 23 Vet. App. 158, 168-69 (2016).  The Board therefore finds that a remand is needed to obtain an adequate VA examination to evaluate the Veteran's epicondylitis of the right elbow under the applicable rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007).
The record also shows that the Veteran's joint disease of the left knee was last evaluated during a September 2015 VA examination.  Since that time, the Veteran submitted an operation report showing that he underwent a left knee total arthroplasty in February 2016.  Thus, the Veteran's disability may have undergone a material change due to surgery.  Under these circumstances, the Board finds that an updated VA examination is necessary to ascertain the current severity and manifestations of the Veteran's service-connected joint disease of the left knee.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Furthermore, the Board notes that the September 2015 VA examination report did not include range of motion measurements for the right knee or information as to whether the Veteran experienced pain in passive motion.  See Correia, 23 Vet. App. at 168-69.  Consequently, this information should be provided by the examination obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his residuals of a right wrist fracture, epicondylitis of the right elbow, joint disease of the left knee.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Atlanta VA Medical Center dated since July 2007.

2.  After completing the preceding development in paragraph 1, return the claims file to the examiner who provided the January 2016 VA medical opinion on the etiology of the Veteran's residuals of a right wrist fracture.  If that examiner is unavailable, obtain a VA medical opinion from another qualified examiner.  The electronic claims files must be made available to the examiner.  The examiner is requested to review all pertinent records associated with the claims file.  A clear explanation for all opinions based on specific facts for the case as well as relevant medical principles is needed.  If an examination is deemed necessary, one must be provided.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

For the Veteran's diagnosed right wrist strain, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the right wrist strain manifested during active service or is otherwise related to an event, injury, or disease incurred during active service, to include the March 1994 right wrist fracture.

3.  After completing the preceding development in paragraph 1, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected epicondylitis of the right elbow.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.
It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  This testing must be conducted for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should also indicate whether there is any ankylosis, flail false joint, or other impairment of the elbow, radius, or ulna.  He or she should also state whether there is any impairment of supination or pronation.

The examiner is also asked to evaluate any scars associated with the Veteran's epicondylitis of the right elbow.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

4.  After completing the preceding development in paragraph 1, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected joint disease of the left knee.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.  

In particular, the examiner should provide the range of motion in degrees and test the range of motion in (1) active motion, (2) passive motion, (3) weight-bearing, and (4) nonweight-bearing.  This testing must be conducted for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion to the joint; or, symptomatic removal of semilunar cartilage.  He or she should additionally address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The examiner is also asked to evaluate any scars associated with the Veteran's joint disease of the left knee.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including limitation of motion) due to these factors.

5.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


